Citation Nr: 0600430	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-22 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disabilities 
associated with treatment for cervical spine fracture.

2.  Whether disability resulting from motor vehicle accident 
on July 14, 1998, is the result of the veteran's willful 
misconduct for purposes of entitlement to non-service-
connected disability pension benefits.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

The veteran, Dr. MW, and veteran's father, mother and brother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 administrative decision and 
April 1999, July 2002, and October 2003 rating decisions of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 1999 administrative 
decision, the RO determined that the injuries the veteran had 
sustained on July 14, 1998, were due to his own willful 
misconduct such that pension benefits were barred.  In the 
rating decisions, the RO denied service connection for a 
psychiatric disorder, compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities associated 
with treatment for cervical spine fracture, and post-
traumatic stress disorder, respectively.  

In July 2005, the veteran, Dr. MW, and the veteran's father, 
mother and brother testified at a personal hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

The issues of entitlement to service connection for post-
traumatic stress disorder and service connection for a 
psychiatric disorder, other than post-traumatic stress 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disabilities 
caused by VA medical treatment.

2.  The preponderance of the evidence establishes that the 
veteran was intoxicated from drinking alcohol on the 
afternoon of July 14, 1998, and that any disability from a 
motor vehicle accident which occurred on July 14, 1998, was 
proximately and immediately due to the veteran's intoxication 
from the drinking of alcohol.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for additional cervical spine disability have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2005).

2.  Disability resulting from the motor vehicle accident 
sustained by the veteran on July 14, 1998, was the result of 
the veteran's willful misconduct for purposes of entitlement 
to non-service-connected disability pension benefits.  
38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(b) and (c)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letter dated in May 2002, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had already obtained, such as the service medical 
records and VA medical records.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish a claim for service 
connection.  The letter did not, however, advise the veteran 
of the types of evidence needed to establish his claim under 
the provisions of 38 U.S.C.A. § 1151 and the determination 
regarding willful misconduct.  The veteran has not been 
prejudiced by such because he has actual knowledge of the 
evidence necessary to substantiate these claims.  For 
example, he has alleged that when treated at VA for his 
fractured cervical spine, he incurred additional disability, 
which was due to negligence on the part of VA.  He has also 
alleged that he was not intoxicated at the time of the July 
14, 1998, motor vehicle accident that caused his fractured 
cervical spine and, instead, that the brakes on his car 
failed, which caused the accident.  Those statements, if 
true, would substantiate these claims for benefits.  
Therefore, any error on the part of VA for failing to inform 
the veteran of the evidence necessary to substantiate these 
claims is harmless.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Also in the letter, the veteran was essentially informed that 
he should submit any evidence and information that he 
possessed that pertained to his claims.  For example, VA told 
him that if he had any service medical records in his 
possession he should submit them to VA.  It also told him 
that he should submit information describing any additional 
evidence or send the evidence itself to VA.  The Board finds 
that the veteran was provided with the notice of all four 
elements discussed above.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The rating decisions, multiple statements of the case, and 
supplemental statements of the case collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, and the determination that he had 
committed willful misconduct.  The March 2003 supplemental 
statement of the case specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  The multiple supplemental statements of 
the case also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
the denial of each of the claims on appeal.  

Service medical records have been associated with the claims 
folder.  VA and non-VA medical records have also been 
obtained including, but not limited to, Walthall County 
General Hospital, Jackson, Mississippi VA Medical Center, 
Jackson Memorial Hospital, Jackson Neurosurgery Clinic, 
University Hospital & Clinics, and others.  Neither the 
veteran nor his representative have identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  

The veteran was not provided examinations in connection with 
the claims for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 and whether there was 
willful misconduct on the part of the veteran at the time of 
the July 1998 motor vehicle accident; however, the RO was not 
under an obligation to have the veteran examined in 
connection with these claims.  Specifically, under the law, 
an examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2).  Here, the two 
claims do not meet the criteria under 38 U.S.C.A. § 5103A.  
With the claim for compensation under the provisions of 
38 U.S.C.A. § 1151, there is no attempt to attribute the 
fractured cervical spine to the veteran's active duty.  
Additionally, the veteran has not brought forth competent 
evidence that he incurred additional disabilities associated 
with treatment for cervical spine fracture while hospitalized 
or treated at a VA facility.  As to the claim regarding 
willful misconduct, the issue involved is not about whether 
the veteran has a current disability that is attributable to 
service.  For these reasons, the RO was under no obligation 
to order an examination related to these claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005) 
(2004); Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 
183 (2002); Mayfield, 19 Vet. App. 103.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
May 2002 notice was not given prior to the unfavorable 
determinations, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, each 
of the claims were readjudicated and additional supplemental 
statements of the case were subsequently provided to the 
veteran, at which times, he was provided with 60 days to 
submit additional evidence.  

II.  Analysis

Compensation under 38 U.S.C.A. § 1151

The veteran contends that he sustained additional 
disabilities associated with treatment for cervical spine 
fracture when he was treated at the VA Medical Center in 
Jackson, Mississippi, for the fracture to his cervical spine 
that he incurred on July 14, 1998.  He argues that the VA 
doctors, when screwing in the halo that immobilized his 
cervical spine, penetrated the skull and caused brain damage.  
He also states that he underwent surgery on his cervical 
spine and that VA released him too early knowing that the 
veteran had a psychiatric disorder and had mistreated him 
emotionally.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in May 1999.  Under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  A determination of the additional 
disability includes consideration of pathology prior to, 
during, and after VA treatment.

Under section 7104 of title 38 of the United States Code, it 
indicates that Board decisions must be based on the entire 
record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires the Board address 
only its reasons for rejecting evidence favorable to the 
claimant.  The United States Court of Appeals for the Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The veteran sustained a fracture to the cervical spine on 
July 14, 1998.  He was initially brought to a private 
hospital but subsequently transferred to the VA Medical 
Center in Jackson, Mississippi, on July 15, 1998.  At that 
time, neurosurgery recommended no treatment other than neck 
halo stabilization.  The veteran was then transferred to 
general psychiatry for treatment for substance abuse and 
substance-induced mood disorder.  He was discharged from the 
hospital and readmitted later in July 1998 because 
radiographs of the cervical spine showed the odontoid to be 
"incompletely reduced," and a cranial CT scan showed 
fragments between the odontoid and the body of C2.  VA 
readmitted him to undergo an atlantoaxial fusion with 
titanium cables and iliac crest bone graft, which occurred in 
August 1998.  The hospitalization summary report shows that 
the veteran "recovered well" from that procedure, and x-
rays showed the instrumentation was intact and had "good 
reduction"  He was discharged but then readmitted several 
times due to psychiatric complaints.

The record reflects that the fusion did not take and the 
veteran underwent additional surgery at VA in February 1999.  
When he was admitted to VA, x-rays confirmed both failure of 
the osseous fusion and instability of the atlantoaxial joint.  
The veteran was recommended to undergo a posterior C1-C2 
arthrodesis with transarticular screws and sublaminar wires 
and left iliac crest autologous bone graft.  The examiner 
noted that the veteran continued to smoke two packs of 
cigarettes a day even though he had been told to stop 
smoking.  He stated that the risk of nonfusion of the 
cervical spine was increased if the veteran continued to 
smoke, which he relayed to the veteran's parents.  The 
surgery was done, and a halo vest was placed subsequently.  
In the hospitalization summary report, it was noted that a CT 
scan verified transarticular C1 to C2 screw placement and 
good sublaminar/auto graft placement.  It was also noted that 
the veteran slept well and reported "good relief" of 
symptoms.  

The February 1999 VA hospitalization summary report shows 
that the treating physician informed the veteran of his 
intent to discharge the veteran from the hospital.  The 
veteran's mother did not want the veteran to come home.  He 
received a phone call from a private nurse who stated the 
veteran should be admitted to stay in the nursing home for a 
prolonged period of time.  The examiner stated he also spoke 
to the veteran's father and fiancee about how there was no 
medical reason to prohibit the veteran's discharge from the 
hospital.  He noted he had received a letter from the 
veteran's fiancee, wherein she threatened to sue the VA 
examiner.  The veteran was discharged.  

VA outpatient treatment records, dated from February 1999 to 
June 1999, show that the veteran was still wearing the halo 
and x-rays confirmed that C1-C2 were stable.  The veteran 
complained of scalp pain around the screws with one having an 
infection, which was treated.  

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  As 
stated above, the veteran and his parents assert that VA was 
negligent in discharging the veteran from the VA hospital 
prior to his neck healing.  They allege the VA nurses 
improperly put the veteran in traction.  The veteran 
testified at a July 2003 hearing that VA had him chased off 
the property by a German Shepard.  The veteran has also 
alleged that VA caused him brain damage when it tightened the 
screws on his halo vest.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran incurred an additional cervical 
spine disability or any other disability as a result of 
treatment at the VA Medical Center in Jackson, Mississippi.  
The VA medical records show that the veteran underwent two 
surgeries on his cervical spine to correct the fracture that 
had occurred.  The fusion surgery conducted in August 1998 
did not take and the veteran had to undergo another surgery 
in February 1999 to assist with the fusion in his neck.  
There is no competent evidence that the veteran developed an 
additional disability as a result of the surgeries he 
underwent or the treatment he received from VA.  An infection 
around one of the screws of the halo would not be deemed to 
be an additional disability, as there is no evidence that the 
infection was either not reasonably foreseeable or that it 
became chronic.  Additionally, there is no evidence that the 
veteran sustained any brain damage from the placement of the 
halo vest.  The Board therefore finds that there is 
insufficient medical evidence of currently identifiable 
additional disability related to the veteran's VA treatment.  
The question of whether the proximate cause of the disability 
was due to VA carelessness, negligence, lack of proper skill, 
or error in judgment is therefore moot.

The Board has considered the veteran's and his parents' 
assertions that VA was at fault in having the veteran 
discharged from the hospital three days after he underwent 
the February 1999 surgery.  However, as lay persons without 
the appropriate medical training and expertise, they are not 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

In light of the evidence discussed above, the Board finds 
that the preponderance of the evidence is against the claim 
and, as such, this claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Willful misconduct

In August 1998, the veteran submitted a claim for pension as 
a result of injuries he sustained in an automobile accident 
on July 14, 1998.  In April 1999, the RO denied the claim, 
stating that the veteran's injuries sustained at that time 
were incurred as a result of willful misconduct (in this case 
intoxication) and payment for such disabilities were 
prohibited.  This appeal ensued.  

The veteran argues that he was not intoxicated at the time of 
the accident and that the accident occurred as a result of 
the brakes failing in his car.  His parents state that there 
was no way the veteran could have had anything to drink since 
they had been with him that morning and that the time frame 
between when the veteran left their house and when he had his 
car accident was too short a period for him to have either 
drunk alcohol or become intoxicated.  They also point out 
that they had no alcohol in their house (the veteran was 
living with them at the time) and that the town they live in 
does not sell alcohol, making it even more improbable that 
the veteran had drunk any alcohol at the time of the 
accident.

The record reflects that the veteran sustained a fracture to 
his cervical spine in an motor vehicle accident that occurred 
on July 14, 1998, at 1:09 p.m.  The accident report shows 
that the accident was described by a police officer as, 
"Driver of [car] lost control of vehicle."  It indicates 
that the speed limit was 45 miles per hour and the veteran 
was going 60 miles per hour.  There were no witnesses to the 
accident.  Under "Alcohol Data," "Test Given," it stated, 
"Yes."  The test type was "Blood."  The veteran was 
charged with "D.W.L.S.," which is driving while license 
suspended.  

The emergency room private medical record shows that he was 
admitted to the hospital at 1:40 p.m.  The examiner stated 
that the veteran arrived via an ambulance with a cervical 
collar.  He noted the veteran complained of left rib pain and 
smelled of alcohol.  He stated the veteran was 
"Responsive/intoxicated."  Following examination, the 
diagnoses entered were musculoskeletal strain and 
intoxication.  

A separate July 14th hospital record shows that the veteran's 
blood tested positive for Benzodiazepines and THC 
(tetrahydrocannabinol).  The veteran's plasma alcohol 
revealed abnormal results of 185.8.  

In the VA Form 21-4176, Report of Accidental Injury In 
Support of Claim for Compensation or Pension, received in 
February 1999, the veteran stated that he did not have full 
knowledge of how the accident occurred, but had been told 
that he lost the brakes in his car while trying to stop and 
lost control of the car.  The car ran off the road and 
partially turned over.  The veteran stated he could not 
remember what had happened the day before or the day after 
the accident.  He stated he understood he had been to the VA 
Medical Center with his parents on the day of the accident 
and returned home soon thereafter.  

Pension may be awarded to a veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a).  Willful misconduct means 
an act involving conscious wrongdoing or known prohibited 
action. It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n).

For the purpose of determining entitlement to non-service-
connected pension benefits, the definition of willful 
misconduct in 38 C.F.R. § 3.1(n) above applies except as 
modified within paragraphs (c)(1) through (c)(3) of section 
3.301 of VA regulations.  See 38 C.F.R. § 3.301(c).  
Paragraph (c)(1) is not relevant to this case.  However, 
paragraph (c)(2) provides in pertinent part,

The simple drinking of alcoholic beverage 
is not of itself willful misconduct. . . 
.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, 
intoxication results proximately and 
immediately in disability . . . , the 
disability . . . will be considered the 
result of the person's willful 
misconduct.

38 C.F.R. § 3.301(c)(2).

Paragraph (c)(3) provides, in pertinent part:

Drug usage.  The isolated and infrequent 
use of drugs by itself will not be 
considered willful misconduct; however, 
the progressive and frequent use of drugs 
to the point of addiction will be 
considered willful misconduct.  

38 C.F.R. § 3.301(c)(3) (emphasis in original).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The evidence that substantiates a finding that the veteran 
was intoxicated are the emergency room medical records, 
including laboratory findings, and the veteran's own 
statements.  As noted above, the veteran's blood plasma had 
abnormal results of 185.8.  In the administrative 
determination, the RO provided the Merck Manual's (16th 
edition) interpretation of that number.  It stated the Merck 
Manual showed that a level of 50 mg/Dl produced sedation or 
tranquility; 50 to 150 mg/Dl produced lack of coordination; 
and 150 to 200 mg/Dl, produced "intoxication (delirium)."  
It also pointed out that the state of Mississippi defined 
intoxication as having a blood alcohol level of 80 mg/Dl.  
Additionally, the examiner who treated the veteran upon his 
admission to the emergency room noted the veteran had alcohol 
on his breath.  The examiner subsequently diagnosed 
"intoxication."  

Adding to this finding are the veteran's own admissions.  He 
was admitted to a VA facility on July 15, 1998, which is one 
day after the accident.  The examiner noted that the veteran 
was being admitted with complaints of having fractured his 
neck.  At that time, the veteran reported he had been a binge 
alcohol drinker for approximately 30 years and that on the 
day before the admission to the VA facility he had drunk an 
"unknown amount of a 12[-]pack of beer he bought."  He 
added that he had been involved in a motor vehicle accident 
and was briefly jailed for "DUI" (driving under the 
influence) and then transferred to a private facility for 
treatment of his neck fracture.  The examiner noted the 
veteran had first denied the use of other drugs but 
subsequently admitted to marijuana use after his drug screen 
was positive for marijuana.  

An inpatient treatment record, dated July 17, 1998, shows the 
veteran reported his last drink was on the day of the 
accident.  A July 21, 1998, treatment record indicates the 
veteran stated he had bought a 12-pack of beer prior to the 
accident and had drunk an unknown amount.  He stated that his 
binge drinking would last for three days, where he would 
drink nine beers and three shots of hard alcohol each day.  
The veteran was discharged later that month and was diagnosed 
with substance abuse, alcohol and marijuana and substance-
induced mood disorder.  

An October 1998 evaluation report from a private psychologist 
shows that the veteran had been referred for suspected mental 
problems.  The veteran stated he had been arrested for 
driving under the influence and would have gotten his license 
back had he not broken his neck in the "wreck."  He 
reported he had been a binge drinker for 30 years and had 
gone through treatment but had been unsuccessful, as he 
continued to abuse alcohol "until shortly after the wreck[,] 
when he went on his last binge."  The veteran stated he was 
cut from the car and that he did not have his license with 
him but was not charged with driving under the influence.  He 
admitted to drinking that day in "a very short period of 
time after leaving home."  

The veteran asserts that the evidence against a finding that 
he was drinking on the day of the accident are the accident 
report, a newspaper article, statements from his parents, and 
his own statements.  The accident report does not show that 
the veteran was charged with driving under the influence.  
The veteran has submitted a newspaper article that provided a 
brief description of his accident without any mentioning that 
the veteran was driving under the influence.  As stated 
above, the veteran's parents have stated that the veteran 
would not have had the opportunity to drink prior to the 
accident, as he had been with them during the morning and 
when they returned home from the VA hospital, they had no 
alcohol in their house, the town they live in does not sell 
alcohol so the veteran would not have been able to purchase 
any alcohol without a 13-mile radius, and the time frame 
between when the veteran left the house and got into the 
motor vehicle accident was too short for him to be able to 
have been drunk, much less drink any alcohol.  The veteran 
has subsequently denied having drunk alcohol prior to the 
accident.

The Board concludes that the evidence substantiating a 
finding that the veteran was intoxicated is more probative 
than the evidence against such a finding.  The veteran's own 
admissions are especially probative as he made them 
contemporaneously with the accident and they are statements 
against interest, which make those admissions inherently 
credible.  Additionally, the veteran's admissions were 
recorded by several physicians and are consistent with each 
other.  For example, the veteran consistently reported that 
he was a binge drinker for 30 years and had drunk an unknown 
amount of beer (after having bought a 12-pack of beer) prior 
to the motor vehicle accident.  The July 15, 1998, admission 
was made the day following the accident, and a statement 
against interest has high probative value.  Further, the 
emergency medical records, which show a finding by a medical 
professional that the veteran smelled of alcohol, and a 
laboratory finding that the veteran had a large amount of 
alcohol in his blood, are also consistent with a 
determination that the veteran was intoxicated at the time of 
the accident.  The level of alcohol in the veteran's body is 
credible because it was made contemporaneous with the 
accident.  

On the other hand, the Board finds that the veteran's later 
statements and the statements made by his parents are not 
credible, as they conflict with the veteran's contemporaneous 
admissions and the objective medical records created at the 
time the veteran was admitted to the emergency room.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility of 
a witness can be impeached by a showing of inconsistent 
statements) citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992).  The Board finds that the veteran's 
contemporaneous statements against interest are more credible 
than the subsequent statements that were made in connection 
with a claim for monetary benefits.  There is no reason to 
doubt the credibility of the veteran's initial statements, 
particularly when they are in agreement with the emergency 
room medical records.

It is perplexing that the accident report does not show that 
the veteran was charged with driving under the influence, 
particularly when the blood alcohol content shown by the 
laboratory findings was so high and the veteran admitted to 
having drunk multiple beers right before the accident.  
However, even accepting that the police determined the 
veteran was not driving under the influence, the Board still 
finds that the more probative evidence establishes the 
veteran was intoxicated at the time of the July 14, 1998, 
motor vehicle accident.  Additionally, such report 
establishes only that the veteran was not charged with 
driving under the influence - it does not refute a finding 
that he was intoxicated.  The same analysis can be applied to 
the newspaper article.  Just because there is no mention that 
he was driving under the influence and was charged only with 
driving without a license does not mean that he was not 
intoxicated at the time of the accident.

The remaining question is whether intoxication resulted 
proximately and immediately in the injury to the cervical 
spine sustained on the July 14, 1998, i.e., whether 
intoxication was the proximate cause of the injury.  
38 C.F.R. §§ 3.1(n)(3), 3.301(c)(2).  Proximate cause is 
"[t]hat which, in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); see Forshey v. West, 
12 Vet. App. 71, 73-74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002).  Proximate cause is 
"[t]he dominant, moving or producing cause.  The efficient 
cause; the one that necessarily sets the other causes in 
operation."  BLACK'S at 1103.

In light of the evidence of record and for the following 
reasons, the Board finds that the veteran's intoxication 
resulted proximately and immediately in, and was the 
proximate cause of, the fracture to his cervical spine which 
he sustained on July 14, 1998.  The veteran admitted to 
drinking heavily right before the accident.  He was driving 
60 miles per hour in a 45-mile-per hour speed zone, and he 
lost control of the car, which caused it to overturn on its 
side.  The veteran has alleged that his brakes failed, which 
was what caused the car to crash, but there is no objective 
evidence of any brake failure.  Additionally, the veteran did 
not allege the brake failure at the time of the accident and 
when hospitalized one day later, which leads the Board to 
believe that no such failure occurred.  In this case, the 
injury sustained in the accident, which occurred on July 14, 
1998, was proximately and immediately due to the veteran's 
intoxication from the drinking of alcohol.  Accordingly, the 
Board concludes that the cervical spine fracture resulting 
from the motor vehicle accident on July 14, 1998 is the 
result of willful misconduct for non-service-connected 
disability pension purposes.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.1(n), 3.301(b), (c)(2).

To further address the fact that the veteran was not charged 
with a crime that involved being intoxicated while driving, 
the Board points out that such is irrelevant to whether 
intoxication was the proximate and immediate cause of the 
injuries he sustained on July 14, 1998.  A finding of willful 
misconduct is not predicated on a finding that a veteran was 
convicted of, or even charged with, a crime.  Moreover, in 
cases involving intoxication, the evidence need not show that 
the veteran had engaged in "conscious wrongdoing" or 
"deliberate or intentional wrongdoing," actions included in 
the definition of willful misconduct.  38 C.F.R. § 3.1(n)(1).


This is so because 38 C.F.R. § 3.1(n)'s definitions of 
willful misconduct as "an act involving conscious wrongdoing 
of known prohibited action" or as involving "deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences" apply for 
the purpose of determining entitlement to non-service-
connected pension benefits "except as modified" by 
paragraph (c)(2) of section 3.301.  38 C.F.R. § 3.301(c).  
Paragraph (c)(2) provides a specific exception to section 
3.1(n)'s definition of willful misconduct as involving 
"conscious" or "deliberate or intentional" wrongdoing in 
cases involving intoxication - a term which "comprehends a 
situation where, by reason of drinking intoxicants, an 
individual does not have the normal use of his physical or 
mental faculties" - because an intoxicated individual may 
engage in wrongdoing that is not "conscious" or 
"deliberate or intentional," as those terms are usually 
understood, because of impairment of his mental faculties by 
the intoxication.  BLACK'S at 738.  In such cases, 38 C.F.R. 
§ 3.301(c)(2) provides that, where intoxication results 
proximately and immediately in disability, the disability 
"will be considered" the result of the person's willful 
misconduct.

The Board has made no determination regarding any drug usage 
as contemplated under 38 C.F.R. § 3.301(c)(3).  While THC is 
an ingredient of marijuana and the veteran has admitted 
having used such drug, there is no evidence that he used that 
drug in close proximity to the accident.  

Accordingly, for the reasons stated above, the Board has 
concluded that the weight of the evidence shows that the 
veteran was intoxicated on July 14, 1998, and that 
intoxication resulted proximately and immediately in the 
cervical spine fracture the veteran sustained on July 14, 
1998.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional cervical spine disability based upon VA 
treatment is denied.

Disability resulting from motor vehicle accident on July 14, 
1998, is the result of the veteran's willful misconduct; 
entitlement to non-service-connected disability pension is 
denied.


REMAND

The Board finds that further development is needed in 
connection with the claims for service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.

The veteran asserts that he developed a psychiatric disorder, 
specifically, post-traumatic stress disorder, as a result of 
Hurricane Camille, which occurred in August 1969 while the 
veteran was in service.  He states that the house he was 
living in at that time flooded, and he was forced to stand on 
a toilet in the bathroom to avoid drowning.  The veteran has 
described the water coming up to his chin and beating his 
hands on the ceiling while fearing he would drown.  He has 
stated that his neighbors were killed in the hurricane, and 
that the whole experience with Hurricane Camille has 
traumatized him and caused a psychiatric disorder.  

The service medical records indicate that the veteran was in 
the area where the hurricane hit; however, there has been no 
attempt to verify the veteran's stressor as he has described 
it, such as the flooding in his neighborhood and the death of 
his neighbors.  At the July 2005 hearing before the 
undersigned, the veteran was asked if he had any evidence to 
show that he lived in the area that was flooded, such as 
utility bills, letters, or anything else that might confirm 
his address at the time of the hurricane.  The veteran 
testified his parents' house had burned down in 1986, which 
contained pictures and bills from when the veteran was in 
service, and thus he had no such documentation that he could 
submit.  The service medical records show both a physical 
address and a post office box address; however, those records 
post date the hurricane, and the veteran has indicated that 
his whole neighborhood was destroyed in the hurricane.  
Regardless, the Board finds that an attempt to find the 
veteran's address and verify his stressor must be made prior 
to the Board's consideration of the claim for service 
connection for post-traumatic stress disorder.

On this note, it must be pointed out that there are varying 
opinions as to whether or not the veteran has post-traumatic 
stress disorder.  The veteran has submitted documentation 
from private physicians who have diagnosed post-traumatic 
stress disorder based upon the veteran's in-service stressor 
related to Hurricane Camille.  VA examiners have stated that 
the veteran does not have post-traumatic stress disorder.  In 
determining that the veteran does not meet the criteria for a 
diagnosis of post-traumatic stress disorder, the VA examiners 
entered other psychiatric diagnoses, but have not stated 
whether such diagnoses are attributable to the veteran's 
service.  While an examination was provided to the veteran in 
connection with his claim for service connection for a 
psychiatric disorder, other than post-traumatic stress 
disorder, VA did not request a medical opinion, and the Board 
finds there is insufficient medical evidence to make a 
decision on this claim and that a medical opinion is 
necessary.  See 38 U.S.C.A. § 5103A(d)(2).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Attempt to obtain the veteran's 
address at the time of Hurricane Camille, 
including, but not limited to, writing to 
the veteran and asking him to assist with 
this task by any means possible.  
Exploration of this question may also 
include research into tax records for 
that period and service department 
payroll records.  It is imperative that 
the veteran assist VA with this 
information, as a stressor that does not 
involve combat requires corroboration.  

2.  If the address is found, attempt to 
verify whether that specific location was 
subjected to flooding and if there were 
fatalities in that neighborhood and, if 
so, the number of fatalities.  Again, the 
veteran should assist in obtaining this 
information to the extent possible.

3.  Refer the veteran's claims file (the 
veteran need not be examined) to the VA 
psychologist, JH, who examined the 
veteran in March 2005 and ask him to 
review the claims folder, including his 
March 2005 evaluation report, and provide 
an opinion as to whether any current 
psychiatric disorder is likely (greater 
than a 50 percent probability), unlikely 
(less than a 50 percent probability) or 
as likely as not (50 percent probability) 
to have had its onset in service.  The 
rationale for the opinion expressed must 
also be provided. 

4.  If the examiner who conducted the 
March 2005 examination is not available, 
schedule the veteran for a VA psychiatric 
evaluation to determine the etiology of 
any currently psychiatric disorder.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders was reviewed.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current psychiatric disorder is 
likely (greater than a 50 percent 
probability), unlikely (less than a 
50 percent probability) or as likely as 
not (50 percent probability) to have had 
its onset in service.  The rationale for 
the opinion expressed must also be 
provided.

5.  Upon completion of the above-
requested development and any additional 
development deemed appropriate, 
Readjudicate the issues of entitlement to 
service connection for post-traumatic 
stress disorder and entitlement to 
service connection for a psychiatric 
disorder, other than post-traumatic 
stress disorder.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of all evidence received since the May 
2005 supplemental statement of the case 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


